DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on /03/04/2021 in which claim 21 has been amended, claims 1-20 and 23-25 have been withdrawn, claims 26-29 have been added and entered of record.
Claim 21 has been amended and new claims 26-29 have been added to include and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145, as explained in MPEP § 818.02(a).

Election/Restrictions
Newly submitted claims 21 and 26-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 was amended to include limitations “wherein the first energy converting module comprises: a polymer, wherein the polymer includes quantum dots, and a solar cell, wherein the polymer is configured to deliver incident light to the solar cell” and “configured to: adjust an electric potential of the quantum dots to vary an emission spectrum of light delivered to the solar cell”.  These limitations were in the restricted claims 1-14; and new claims 26-29 were added to include limitations of the restricted claims 15-20.
s 21-22 and 26-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 is referring to claim 20. However, the preamble of claim 22 “[t]he electronic device” indicates it should be depending to claim 21 since the preamble is corresponding to the independent claim 21 “[a]n electronic device, comprising”.  Due to the recitation of the preamble of claim 22 is different from the preamble of claim 20 “[t]he watch-type electronic device of claim 15”, claim 21 was construed as an dependent of claim 21 and was not restricted based on the recitation.  Applicant should change the dependency of claim 22 to depend on claim 21, otherwise, claim 22 should recites “[t]he watch-type electronic device of claim 20” and will be restricted from claim 21 because it belongs to an invention that is independent or distinct from the invention originally claimed. Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836